EXHIBIT 10(V)

FIRST AMENDED AND RESTATED

NATIONAL MEDICAL ENTERPRISES, INC.

1991 STOCK INCENTIVE PLAN

1. Purpose of the Plan.

The purpose of the First Amended and Restated National Medical Enterprises, Inc.
1991 Stock Incentive Plan is to promote the interests of the Company and its
shareholders by strengthening the Company’s ability to attract, motivate and
retain employees, advisors and consultants of training, experience and ability,
and to provide a means to encourage stock ownership and a proprietary interest
in the Company to officers and valued employees of the Company and consultants
and advisors to the Company upon whose judgment, initiative, and efforts the
financial success and growth of the business of the Company largely depend.

2. Definitions.

(a) “Appreciation Right” means a right to receive an amount, representing the
difference betweena price per share of Common Stock assigned on the date of
grant and the Fair Market Value of a share of Common Stock on the date of
exercise of such grant, payable in cash and/or Common Stock.

(b) “Board” means the Board of Directors of the Company.

(c) “Committee” means the Compensation and Stock Option Committee of the Board,
unless the Board appoints another committee to administer the Plan.

(d) “Common Stock” means the $. 075 par value Common Stock of the Company.

(e) “Company” means National Medical Enterprises, Inc., a Nevada corporation.

(f) “Eligible Person” means an Employee, advisor or consultant of the Company or
any of its present or future subsidiary corporations eligible to receive an
Incentive Award but shall not include a director who is not an Employee of the
Company.

(g) “Employee” means any executive officer or any employee of the Company, or of
any of its present or future subsidiary corporations.

(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time or any successor statute.

(i) “Fair Market Value” means the closing price of a share of Common Stock on
the New York Stock Exchange on the date as of which fair market value is to be
determined or the actual sale price of the shares acquired upon exercise if the
shares are sold in a same day sale, or if no sales were made on such date, the
closing price of such shares on the New York Stock Exchange on the next
preceding date on which there were such sales.


--------------------------------------------------------------------------------


(j) “Incentive Award” means an Option, Incentive Stock Award, Appreciation
Right, Performance Unit, Restricted Unit, or cash bonus award granted under the
Plan.

(k) “Incentive Stock Award” means a right to the grant or purchase, at a price
determined by the Committee, of Common Stock of the Company which is
nontransferable and subject to substantial risk of forfeiture until specific
conditions are met. Such conditions will be determined by the Committee. An
Incentive Stock Award includes a Performance Unit paid in Common Stock of the
Company.

(i) “Incentive Stock Option” means an Option intended to qualify under Section
422 of the Internal Revenue Code of 1986, as amended and the Treasury
Regulations thereunder.

(m) “Option” means an Incentive Stock Option or a nonqualified or nonstatutory
stock option.

(n) I “Performance Unit” means a grant made under Section 9 entitling a
Participant to a payment of Common Stock or cash at the end of a performance
period if certain conditions as-may be established by the Committee are met.

(o) “Participant” means any Eligible Person selected to receive an Incentive
Award pursuant to Section 5.

(p) “Plan” means the First Amended and Restated National Medical Enterprises,
Inc. 1991 Stock Incentive Plan as set forth herein, which may be amended from
time to time.

(q) “Restricted Unit” means a grant made under Section 10 entitling a
Participant to a payment of cash at the end of a vesting period established by
the Committee equivalent in value to the Fair Market Value of a share of Common
Stock with such limits as to maximum value, if any, as may be established by the
Committee.

3. Shares of Common Stock Subject to the Plan.

(a) Subject to the provisions of Section 3(c) and Section 11 of the Plan, the
aggregate number of shares of Common Stock that may be issued or transferred or
exercised pursuant to Incentive Awards under the Plan is 18,000, OOO shares of
Common Stock.

(b) The shares of Common Stock to be delivered under the Plan will be made
available, at the discretion of the Board or the Committee, either from
authorized but unissued shares of Common Stock or from previously issued shares
of Common Stock reacquired by the Company, including shares purchased on the
open market.

(c) If any share of Common Stock that is the subject of an Incentive Award is
not issued or transferred and ceases to be issuable or transferable for any
reason, such share of Common Stock will no longer be charged against the
limitations provided for in Section 3(a) and may again be made subject to
Incentive Awards. However, shares as to which an Option has been surrendered in
connection with the exercise of a related Appreciation Right will not again be
available for the grant of any further Incentive Awards. Incentive

2


--------------------------------------------------------------------------------


Awards to the extent they are paid out in cash and not in Common Stock shall not
be applied against the limitations provided for in Section 3(a).

4. Administration of the Plan.

(a) The Plan will be administered by the Committee, which will consist of two or
more persons (i) who are not eligible to receive Incentive Awards under the
Plan, and (ii) who have not been eligible at any time within one year before
appointment to the Committee for selection as persons to whom Incentive Awards
may be granted pursuant to the Plan, or to whom shares may be allocated or
Options or Appreciation Rights may be granted pursuant to any other plan of the
Company or any of its subsidiary corporations entitling the participants therein
to acquire stock, appreciation rights, or options of the Company or any of its
present or future subsidiary corporations, except that this requirement shall
not prohibit any person from serving on the Committee solely by reason of the
fact that such person is eligible or may have been granted such rights under the
Company’s Directors Stock Option Plan or the Director Restricted Share Plan.

(b) The Committee has and may exercise such powers and authority of the Board as
may be necessary or appropriate for the Committee to carry out its functions as
described in the Plan. The Committee has authority in its discretion to
determine the Eligible Persons to whom, and the time or times at which,
Incentive Awards may be granted and the number of shares, units, or Appreciation
Rights subject to each Incentive Award. The Committee also has authority to
interpret the Plan, to make determinations as to whether a grantee is
permanently and totally disabled, and to determine the terms and provisions of
the respective Incentive Award agreements and to make all other determinations
necessary or advisable for Plan administration. The Committee has authority to
prescribe, amend, and rescind rules and regulations relating to the Plan. All
interpretations, determinations, and actions by the Committee will be final,
conclusive, and binding upon all parties.

(c) No member of the Board nor the Committee will be liable for any action or
determination made in good faith by the Board or the Committee with respect to
the Plan or any ‘Incentive Award under it.

5. Eligibility.

(a) All Employees who have been determined by the Committee to be key Employees
and all consultants and advisors to the Company, or to any subsidiary, present
or future, that have been selected by the Committee are eligible to receive
Incentive Awards under the Plan; however, only Employees who have been
determined by the Committee to be key Employees shall be eligible to receive
Incentive Stock Options under the Plan. The Committee has authority, in its sole
discretion, to determine and designate from time to time those Eligible Persons
who are to be granted Incentive Awards, and the type and amount of Incentive
Award to be granted. Each Incentive Award will be evidenced by a written
instrument and may include any other terms and conditions consistent with the
Plan, as the Committee may determine.

3


--------------------------------------------------------------------------------


(b) No person will be eligible for the grant of any Incentive Stock Option who
owns or would own immediately after the grant of such Option, directly or
indirectly, stock possessing more than ten percent of the total combined voting
power of all classes of stock of the Company or of any subsidiary corporation.
This does not apply if, at the time such Incentive Stock Option is granted, the
Incentive Stock Option price is at least 110%of the Fair Market Value of the
Common Stock on the date of the grant. In this event, the Incentive Stock Option
by its terms is not exercisable after the expiration of five years from the date
of grant.

6. Terms and Conditions of Stock Options.

(a) The purchase price of Common Stock under each Option shall be determined by
the Committee and shall not be less than an amount allowed by applicable law;
however, the purchase price under an Incentive Stock Option will be at least
equal to the Fair Market Value of the Common Stock on the date of grant.

(b) Options may be exercised as determined by the Committee but in no event
after 15 years from the date of grant; however, an Incentive Stock Option shall
not be exercisable after the expiration of 10 years from the date of the grant.

(c) The exercise price of an Option and any federal and state withholding
obligation resulting from the exercise of such Option, will be payable in full
(i) upon exercise, in cash, (ii) by the Participant irrevocably authorizing a
broker approved in writing by the Company to sell shares of Common Stock
acquired through exercise of the Option and remitting to the Company a
sufficient portion of the sale proceeds to pay the entire exercise price and any
federal and state withholding resulting from such exercise (a “cashless
exercise”); provided that, notwithstanding anything in this Plan to the
contrary, (A) the Company shall issue such shares of Common Stock only at or
after the time the Company receives full payment for such shares, (B) the
exercise price for such shares of Common Stock will be due and payable to the
Company no later than one business day following the date on which the proceeds
from the sale of the underlying shares of Common Stock are received by the
authorized broker, and (C) in no event will the Company directly or indirectly
extend or maintain credit, arrange for the extension of credit or renew any
extension of credit, in the form of a personal loan or otherwise, in connection
with a cashless exercise, (iii) in the discretion of the Committee, upon
exercise, by the assignment and delivery to the Company of shares of Common
Stock owned by the Participants, or (iv) by a combination of any of the above. 
Any shares assigned and delivered to the Company in payment or partial payment
of the exercise price will be valued at the Fair Market Value on the exercise
date and shall be accompanied by an assignment separate fro certificate and any
other document(s) reasonably requested by the Company.

(d) With respect to Incentive Stock Options granted under the Plan, the
aggregate Fair Market Value (determined as of the date the Incentive Stock
Option is granted) of the number of shares with respect to which Incentive Stock
Options are exercisable for the first time by an Employee during any calendar
year shall not exceed one hundred thousand dollars ($100,000) or such other
limit as may be required by t, he Internal Revenue Code of 1986, as amended.

(e) No fractional shares will be issued pursuant to the exercise of an Option
nor will any cash payment be made in lieu of fractional shares.

4


--------------------------------------------------------------------------------


(f) With respect to the exercise of an Option under the Plan, the Participant
may, in the discretion of the Committee, receive a replacement Option under the
Plan to purchase a number of shares of Common Stock equal to the number of
shares of Common Stock, if any, which the Participant delivered on exercise of
the Option, with a purchase price equal to the Fair Market Value on the exercise
date and with a term extending to the expiration date of the original Option.

(g) At the time a Participant exercises an Option, the Committee may grant a
cash bonus award in such amount as the Committee may determine. The Committee
may make such a determination at the time of grant or exercise. The cash bonus
award may be subject to any condition imposed by the Committee, including a
reservation of the right to revoke a cash bonus award at any time before it is
paid.

(h) All Incentive Stock Options shall be granted within 10 years from the date
this Plan is adopted or is approved by the shareholders, whichever is earlier.

(i) Incentive Stock Options by their terms shall not be transferable by an
Employee, other than by will or by laws of descent and distribution and shall be
exercisable only by an Employee during his or her lifetime.

7. Terms and Conditions of Appreciation Rights.

(a) An Appreciation Right may be granted in connection with an Option, either at
the time of grant or at any time thereafter during the term of the Option.

(b) An Appreciation Right granted in connection with an Option will entitle the
holder, upon exercise, to surrender such Option or any portion thereof to the
extent unexercised, with respect to the number of shares-as to which such
Appreciation Right is exercised, and to receive payment of an amount computed
pursuant to Section 7(d). Such Option will, to the extent surrendered, then
cease to be exercisable.

(c) Subject to Section 7(i), an Appreciation Right granted in connection with an
Option hereunder will be exercisable at such time or times, and only to the
extent that a related Option is exercisable, will expire no later than the
related Option expires, and will not be transferable except to the extent that
such related Option may be transferable.

(d) Upon the exercise of an Appreciation Right granted in connection with an
Option, the holder will be entitled to receive payment of an amount determined
by multiplying:

(i) The difference obtained by subtracting the purchase price of a share of
Common Stock specified in the related Option from the Fair Market Value of a
share of Common Stock on the date of exercise of such Appreciation Right, by

(ii) The number of shares as to which such Appreciation Right will have been
exercised.

5


--------------------------------------------------------------------------------


(e) An Appreciation Right granted without relationship to an Option will be
exercisable as determined by the Committee but in no event after 15 years from
the date of grant.

(f) An Appreciation Right granted without relationship to an Option will entitle
the holder, upon exercise of the Appreciation Right, to receive payment of an
amount determined by multiplying:

(i) The difference obtained by subtracting the amount assigned to the
Appreciation Right by the Committee on the date of grant (which shall not be
less than allowed by applicable law) from the Fair Market Value of a share of
Common Stock on the date of exercise of such Appreciation Right, by

(ii) The number of shares as to which such Appreciation Right will have been
exercised.

(g) At the time of grant of an Appreciation Right, the Committee may determine
the maximum amount payable with respect to such Appreciation Right.

(h) Payment of the amount determined under Section 7(d) or (9 may be made solely
in whole shares of Common Stock valued at their Fair Market Value on the date of
exercise of the Appreciation Right or alternatively, in the sole discretion of
the Committee, solely in cash or a combination of cash and shares as the
Committee deems advisable. If the Committee decides that payment may be made in
shares of Common Stock, and the amount payable results in a fractional share,
payment for the fractional share will be made in cash.

(i) An Appreciation Right granted in connection with an Incentive Stock Option
may be exercised only when the market price of the Common Stock subject to the
Incentive Stock Option exceeds the purchase price of a share of Common Stock
related to the Incentive Stock Option.

8. Terms and Conditions of Incentive Stock Awards.

(a) All shares of Incentive Stock Awards granted pursuant to the Plan will be
subject to the following conditions:

(i) The shares may not be transferred, assigned or subject to any encumbrance,
pledge or charge until the restrictions are removed or expire or unless
otherwise allowed by the Committee.

(ii) The Committee may require the Participant to enter into an escrow agreement
providing that the certificates representing Incentive Stock Awards granted or
sold pursuant to the Plan will remain in the physical custody of an escrow
holder until all restrictions are removed or expire.

(iii) Each certificate representing Incentive Stock Awards granted pursuant to
the Plan will bear a legend making appropriate reference to the restrictions
imposed.

6


--------------------------------------------------------------------------------


 

(iv) The Committee may impose the conditions on any shares granted or sold
pursuant to the Plan as it may deem advisable, including, without limitation,
restrictions under the Securities Act of 1933, as amended, under the
requirements of any stock exchange upon which such shares of the same class are
then listed and under any blue sky or other securities laws applicable to such
shares.

(v) The Committee, in its sole discretion, may elect to settle all or a portion
of an Incentive Stock Award in cash in lieu of issuing shares of Common Stock
based on the Fair Market Value on the date of payment.

(b) The restrictions imposed under subparagraph (a) above upon Incentive Stock
Awards will lapse in accordance with a schedule or other conditions as
determined by the Committee, subject to the provisions of Section 11 (d) and
Section 13(e).

(c) Subject to the provisions of subparagraph (a) above and Section 13(e), the
holder will have all rights of a shareholder with respect to the Incentive Stock
Awards granted or sold, including the right to vote the shares and receive all
dividends and other distributions paid or made with respect thereto, unless the
Committee determines otherwise at the time the Incentive Stock Awards are
granted or sold.

9. Terms and Conditions of Performance Units.

Performance Units, measured in whole or in part by the value of shares of Common
Stock, the performance of the Participant, the performance of the Company, its
subsidiaries or any separate business units or properties thereof, or any
combination thereof, may be granted under the Plan. Such incentives may be
payable in Common Stock, cash or both, and shall be subject to such restrictions
and conditions, as the Committee shall determine. At the time of a Performance
Unit grant, the Committee shall determine, in its sole discretion, one or more
performance periods and performance goals to be achieved during the applicable
performance periods as well as a target payment value for the Performance Unit
or a range of payment values. No performance period shall exceed 15years from
the date of the grant. The performance goals applicable to a Performance Unit
grant may be subject to such later revisions as the Committee shall deem
appropriate to reflect significant unforeseen events such as changes in laws,
regulations or accounting practices, or unusual or nonrecurring items or
occurrences. At the end of the performance period, the Committee shall determine
the extent to which performance goals have been attained or a degree of
achievement between maximum and minimum levels in order to establish the level
of payment to be made, if any, and shall determine if payment is to be made in
the form of Common Stock or cash or both.

The Committee may provide that during a performance period a Participant shall
be paid a cash amount per Performance Unit in the same amount and at the same
time as a dividend on a share of Common Stock.

7


--------------------------------------------------------------------------------


10. Terms and Conditions of Restricted Units.

Restricted Units may be granted under the Plan based on past, current and
potential performance. Such Units shall be subject to such restrictions and
conditions as the Committee shall determine. At the time of a Restricted Unit
grant, the Committee shall determine, in its sole discretion, the vesting period
of the Units and the maximum value of the Units. No vesting period shall exceed
15 years from the date of the grant. A Restricted Unit grant may be made subject
to such later revisions as the Committee shall deem appropriate to reflect
significant unforeseen events such as changes in laws, regulations or accounting
practices, or unusual or nonrecurring items or occurrences. At the end of the
vesting period applicable to Restricted Units granted to a Participant, a cash
amount equivalent in value to the Fair Market Value of one share of Common Stock
on the last day of the vesting period, subject to any maximum value determined
by the Committee at the time of grant, shall be paid with respect to each such
Restricted Unit to the Participant.

During the vesting period for Restricted Units, the Committee may provide that a
Participant shall be paid with respect to each Restricted Unit, cash amounts in
the same amount and at the same time as a dividend on a share of Common Stock.

11. Adjustment Provisions.

(a) Subject to Section 11 (b), if the outstanding shares of Common Stock of the
Company are increased, decreased, or exchanged for a different number or kind of
shares or other securities, or if additional shares or new or different shares
or, other securities are distributed with respect to such shares of Common Stock
or other securities, through merger, consolidation, spin off, sale of all or
-substantially all the property of the Company, reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split or other distribution with respect to such shares of Common Stock, or
other securities, an appropriate and proportionate adjustment may be made in (i)
the maximum number and kind of shares provided in Section 3, (ii) the number and
kind of shares, units, or other securities subject to the then-outstanding
Incentive Awards, and (iii)the price for each share or other unit of any other
securities subject to then-outstanding Incentive Awards without change in the 1
aggregate purchase price or value as to which such Incentive Awards remain
exercisable or subject to restrictions.

(b) Despite the provisions of Section 11 (a), upon dissolution or liquidation of
the Company or upon a reorganization, merger, or consolidation of the Company
with one or more corporations as a result of which the Company is not the
surviving corporation, or upon the sale of all or substantially all the property
of the Company, all Incentive Awards then outstanding under the Plan will be
fully vested and exercisable and all restrictions will immediately cease, unless
provisions are made in connection with such transaction for the continuance of
the Plan and the assumption or the substitution for such Incentive Awards of new
incentive awards covering the stock of a successor employer corporation, or a
parent or subsidiary thereof, with appropriate adjustments as to the number and
kind of shares and prices.

(c) Adjustments under Section 11(a) and 11(b) will be made by the Committee,
whose determination as to what adjustments will be made and the extent thereof
will be final, binding and conclusive. No fractional interest will be issued
under the Plan on account of any such adjustments.

8


--------------------------------------------------------------------------------


 

(d) In the event a Change of Control occurs or in the event that any Person
makes a filing under Sections 13(d) or 14(d) of the Exchange Act with respect to
the Company, the Committee may, in its sole discretion, without obtaining
shareholder approval, take any one or more of the following actions with respect
to all Eligible Persons and Participants:

(i) Accelerate the exercise dates of any outstanding Appreciation Rights or
Options, accelerate the vesting dates of outstanding Restricted Units or
Incentive Stock Awards or the performance period of outstanding Performance
Units, make outstanding Appreciation Rights or Options7ully vested and
exercisable, or make outstanding Restricted Units fully vested and outstanding
Performance Units fully payable;

(ii) Determine that all or any portion of conditions associated with any
Incentive Award have been met;

(iii) Grant a cash bonus award to any of the holders of outstanding Options;

(iv) Grant Appreciation Rights to holders of outstanding Options;

(v) Pay cash to any or all Option holders in exchange for the cancellation of
their outstanding Options;

(vi) Make any other adjustments or amendments to the Plan and outstanding
Incentive Awards and substitute new Incentive Awards.

For purposes of this Section 11 (d), the following definitions shall apply:

(A) A “Change in Control” of the Company shall have occurred when a Person,
alone or together with   its Affiliates and Associates, becomes the beneficial
owner of 20%or more of the general voting power of the Company.

(B) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the Exchange
Act.

(C) “Person” shall mean an individual, firm, corporation or other entity or any
successor to such entity, but “Person” shall not include the Company, any
subsidiary of the Company, any employee benefit plan or employee stock plan of
the Company, or any Person organized, appointed, established or holding Voting
Stock by, for or pursuant to the terms of such a plan or any Person who acquires
20%or more of the general voting power of the Company in a transaction or series
of transactions approved prior to such transaction or series of transactions by
the Board.

(D) “Voting Stock” shall mean shares of the Company’s capital stock having
general voting power, with “voting power” meaning the power under ordinary
circumstances (and not merely upon the happening of a contingency) to vote in
the election of directors.

9


--------------------------------------------------------------------------------


 

12. General Provisions.

(a) Nothing in the Plan or in any instrument executed pursuant to the Plan will
confer upon any Participant who is an Employee any right to continue in the
employ of the Company or any of its subsidiaries or affect the right of the
Company to terminate the employment of such Participant or terminate the
consulting or advisory services of any Participant at any time with or without
cause.

(b) No shares of Common Stock will be issued or transferred pursuant to an
Incentive Award unless and until all then-applicable requirements imposed by
federal and state securities and other laws, rules and regulations and by any
regulatory agencies having jurisdiction, and by any stock exchanges upon which
the Common Stock may be listed, have been fully met. As a condition precedent to
the issuance of shares pursuant to the grant or exercise of an Incentive Award,
the Company may require the Participant to take any reasonable action to meet
such requirements.

(c) No Participant and no beneficiary or other person claiming under or through
such Participant will have any right, title or interest in or to any shares of
Common Stock allocated or reserved under the Plan or subject to any Incentive
Award except as to such shares of Common Stock, if any, that have been issued or
transferred to such Participant.

(d) The Company shall have the right to deduct from any settlement, including
the delivery or vesting of shares or Units, made under the Plan any federal,
state or local taxes of any kind required by law to be withheld with respect to
such payments or take such other action as may be necessary in the opinion of
the Company to satisfy all obligations for the payment of such taxes. With
respect to any nonqualified stock Option, the Committee may, in its discretion,
permit the Participant to satisfy, in whole or in part, any tax withholding
obligation which may arise in connection with the exercise of the nonqualified
stock Option by electing to have the Company withhold shares of Common Stock
having a Fair Market Value equal to the amount of the tax withholding.

(e) No Incentive Award and no right under the Plan, contingent or otherwise,
will be transferable, assignable or subject to any encumbrances, pledge or
charge of any nature except that, under such rules and regulations as the
Company may establish pursuant to the terms of the Plan, a beneficiary may be
designated with respect to an Incentive Award in the event of death of a
Participant. If such beneficiary is the executor or administrator of the estate
of the Participant, any rights with respect to such Incentive Award may be
transferred to the person or persons or entity (including a trust) entitled
thereto.

(f) The Company may make a loan to a Participant in connection with (i) the
exercise of an Option in an amount not to exceed the aggregate exercise price of
the Option being exercised and the amount of any federal and state taxes payable
in connection with such exercise for the purpose of assisting such optionee to
exercise such Option and (ii) an Incentive Stock Award or Performance Unit paid
in Common Stock in an amount not to exceed the amount of any federal and state
taxes payable upon expiration of any applicable forfeiture provision,
performance period or vesting period for the purpose of assisting the holder of
the Incentive Stock Award or Performance Unit to enjoy the rights thereunder.
Any such loan may be secured by shares of Common Stock or other collateral
deemed adequate by the Committee and will comply in all respects with all
applicable laws and regulations. The Committee may adopt policies regarding
eligibility for such loans, the maximum amounts thereof and any terms and
conditions not specified in the Plan upon

10


--------------------------------------------------------------------------------


which such loans will be made. Such loans will bear interest at a rate
determined by the Committee.

(g) The Committee may cancel, with the consent of the Participant, all or a
portion of any Option or Appreciation Right granted under the Plan to be
conditioned upon the granting to the Participant of a new Option or Appreciation
Right for the same or a different number of shares as the Option or Appreciation
Right surrendered, or may require such voluntary surrender as a condition to a
grant of a new Option or Appreciation Right to such Participant. Subject to the
provisions of Section 6(d), such new Option or Appreciation Right shall be
exercisable at the price, during the period and in accordance with any other
terms or conditions specified by the Committee at the time the new Option or
Appreciation Right is granted, all determined in accordance with the provisions
of the Plan without  regard to the price, period of exercise, or any other terms
or conditions of the Option or Appreciation Right surrendered.

(h) The forms of Options and Appreciation Rights granted under the Plan may
contain such other provisions as the Committee may deem advisable.

13. Amendment and Termination.

(a) The Committee shall have the power, in its discretion, to amend, suspend or
terminate the Plan at any time.  The Committee may not make amendments to the
Plan that increase the benefits available under the Plan in any material
respect, including, without limitation, (i) increasing the number of shares of
Common Stock that may be issued, transferred or exercised pursuant to Incentive
Awards under the Plan, or (ii) changing the types or terms of Incentive Awards
that may be made under the Plan, without the approval of the shareholders of the
Company.

(b) The Committee may, with the consent of a Participant, make such
modifications in the terms and conditions of an Incentive Award agreement as it
deems advisable.

(c) No amendment, suspension or termination of the Plan will, without the
consent of the Participant, alter, terminate, impair or adversely affect any
right or obligation under any Incentive Award previously granted under the Plan.

(d) An Appreciation Right or an Option held by a person who was an Employee at
the time such Appreciation Right or Option was granted will expire immediately
if and when the Participant ceases to be an Employee, except as follows:

(i) If the employment of an Employee is terminated by the Company other than for
cause, for which the Company will be the sole judge, then the Appreciation
Rights and Options will expire three months thereafter unless by ‘their terms
they expire sooner. During said period, the Appreciation Rights and Options may
be exercised in accordance with their terms, but only to the extent exercisable
on the date of termination of employment.

(ii) If the Employee retires at normal retirement age or retires with the
consent of the Company at an earlier date or becomes permanently and totally
disabled, as determined by the Committee, while employed by the Company, the
Appreciation Rights and Options of the Employee will be exercisable and will
expire in accordance with their terms.

11


--------------------------------------------------------------------------------


 

(iii) If an Employee dies while employed by the Company, the Appreciation Rights
and Options of the Employee will become fully exercisable as of the date of
death and will expire three years after the date of death unless by their terms
they expire sooner. If the Employee dies or becomes permanently and totally
disabled as determined by the Committee within the three months referred to in
subparagraph (i) above, the Appreciation Rights and Options will become fully
exercisable as of the date of death or such permanent disability and will
expire, in the case of death, one year after the date of such death. In the case
of permanent and total disability such Options and Appreciation Rights will
expire in accordance with their terms. If the Employee dies or becomes
permanently and totally disabled as determined by the Committee subsequent to
the time the Employee retires at normal retirement age or retires with the
consent of the Company at an earlier date, the Appreciation Rights and Options
will fully vest as of the date of death or permanent and total disability and
will expire, in the case of death, one year after the date of death. In the case
of permanent and total disability, such Appreciation Rights and Options will
expire in accordance with their terms.

(e) In the event a holder of Incentive Stock Awards, Performance Units or
Restricted Units ceases to be an Employee, all such Incentive Stock Awards,
Performance Units or Restricted Units subject to restrictions at the time his or
her employment terminates will be returned to the Company unless the Committee
determines otherwise except as follows:

(i) In the event the holder of Incentive Stock Awards or Restricted Units ceases
to be an Employee due to death all such Incentive Stock Awards or Restricted
Units subject to restrictions at the time his or her employment terminates will
no longer be subject to said restrictions.

(ii) If an Employee retires at normal retirement age or retires with the consent
of the Company at an earlier date or becomes permanently and totally disabled as
determined by the Committee, all such Incentive Stock Awards, Performance Units
and Restricted Units will continue to vest over the applicable vesting or
performance period provided that during these periods such Employee does not
engage in or assist any business that the Company, in its sole discretion,
determines to be in competition with businesses engaged in by the Company.

(iii) In the event a holder of Performance Units ceases to be an Employee prior
to the end of a performance period applicable thereto, the Committee in its sole
discretion shall determine whether to make any payment to the Participant in
respect of such Performance Unit and the timing of such payment, if any.

(f) The Committee may in its sole discretion determine, (i) with respect to an
Incentive Award, that any Participant who is on leave of absence for any reason
will be considered as still in the employ of the Company, provided that rights
to such Incentive Award during a leave of absence will be limited to the extent
to which such right was earned or vested at the commencement of such leave of
absence, or (ii) with respect to any Appreciation Rights and Options of any
Employee who is retiring at normal retirement age or with the consent of the
Company at an earlier age, or of an Employee who becomes permanently and totally
disabled as determined by the Committee that the Appreciation Rights and/or
Options of such Employee will accelerate and become fully exercisable on a date
specified by the Committee which is not later than the effective date of such

12


--------------------------------------------------------------------------------


Employee’s retirement or on a date specified by the Committee which is not later
than the date that the Employee becomes permanently and totally disabled as
determined by the Committee.

14. Effective Date of Plan and Duration of Plan.

This Plan will become effective upon adoption by the Board subject to approval
by the holders of a majority of the shares which are represented in person or by
proxy and entitled to vote on the subject at the 1991 Annual Meeting of
Shareholders of the Company. Unless previously terminated, the Plan will
terminate on September 25, 2006 except with respect to Incentive Awards then
outstanding.

 

13


--------------------------------------------------------------------------------